UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4923
JOHN J. NUCKLES, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Northern District of West Virginia, at Wheeling.
               Frederick P. Stamp, Jr., District Judge.
                             (CR-02-42)

                      Submitted: April 11, 2003

                      Decided: April 22, 2003

Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Scott C. Brown, JACKSON LAW OFFICE, Wheeling, West Vir-
ginia, for Appellant. Thomas E. Johnston, United States Attorney,
Sam G. Nazzaro, Assistant United States Attorney, Randolph J. Ber-
nard, Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.
2                     UNITED STATES v. NUCKLES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   John J. Nuckles, Jr., pled guilty to maintaining an establishment for
the distribution of a controlled substance, namely, cocaine base
(crack), in violation of 21 U.S.C. § 856 (2000), and was sentenced to
a term of sixty-three months imprisonment. Nuckles appeals his sen-
tence, arguing that the district court clearly erred in applying U.S.
Sentencing Guidelines Manual § 2D1.8(a)(1) (2002), rather than
§ 2D1.8(a)(2), and in determining that he did not have a mitigating
role in the offense. USSG § 3B1.2. We affirm.

   During an investigation of crack sales in Wheeling, West Virginia,
Nuckles’ home was under surveillance for several months as a sus-
pected crack house. A number of crack dealers were observed selling
crack from Nuckles’ porch. Surveillance videotape recorded Nuckles
socializing freely with the dealers and, on one occasion, selling crack
to a confidential informant in front of his house. Several dealers were
arrested on June 22, 2002, and 32.32 grams of crack were found con-
cealed outside the house. Nuckles was arrested a month later, pled
guilty to the above offense, and stipulated that his relevant conduct
consisted of at least 20 but less than 35 grams of crack.

   At his sentencing, Nuckles argued that the guideline applicable to
his offense was § 2D1.8(a)(2), rather than § 2D1.8(a)(1), as recom-
mended in the presentence report. Subsection (a)(1) provides that the
base offense level is the offense level from § 2D1.1 applicable to the
underlying offense unless subsection (a)(2) applies. In Nuckles’ case,
subsection (a)(1) yielded a base offense level of 28. In the 2002
Guideline Manual used to determine Nuckles’ sentence, subsection
(a)(2) directs that, "[i]f the defendant had no participation in the
underlying controlled substance offense other than allowing use of the
premises, the offense level shall be 4 levels less than the offense level
from § 2D1.1 applicable to the underlying controlled substance
                        UNITED STATES v. NUCKLES                           3
                                           1
offense, but not greater than level 26." Subsection (a)(2) may apply
when the defendant initially acquired the property for a legitimate
purpose and has not previously allowed any other property to be used
as a drug establishment.2

   Nuckles testified at the sentencing hearing that he permitted the
crack dealers to use his porch because they carried guns and intimi-
dated him and because his addiction to crack made him susceptible
to manipulation by them. He admitted that he was paid in crack for
the use of his premises. He maintained that he sold crack only once—
the videotaped sale to the confidential informant, who was an
acquaintance. However, he stated that he shared crack with friends.
Nuckles testified that he had several times called the police for help
in getting rid of the dealers, but that the police had been unresponsive.
A neighbor testified that Nuckles had used her telephone twice to call
the police about the dealers, but her testimony was unclear as to
whether the calls were made before or after Nuckles’ house was
raided on June 22. James Church, one of the dealers, testified that,
when he came to Wheeling to sell drugs, he was introduced to Nuck-
les and told that Nuckles’ house was a place where he could sell
crack. He said he paid Nuckles in drugs or money for the use of his
house, as did other people, that Nuckles both brought him customers
and made sales, and that Nuckles never called the police. He said he
did not carry a gun or intimidate Nuckles.

   The sentencing court’s determination as to the applicable guideline
is reviewed de novo. United States v. Davis, 202 F.3d 212, 218 (4th
Cir. 2000). Its underlying factual findings are reviewed for clear error.
  1
     The 2001 Manual provides that the base offense level under
§ 2D1.8(a)(2) may not be greater than level 16.
   2
     The commentary to § 2D1.8 provides the following examples of a
defendant to whom subsection (a)(2) would not apply: one "who pos-
sessed a dangerous weapon in connection with the offense . . . [or]
guarded the cache of controlled substances . . . [or] arranged for the use
of the premises for the purpose of facilitating a drug transaction . . . [or]
allowed the use of more than one premises . . . [or] made telephone calls
to facilitate the underlying controlled substance offense . . . or otherwise
assisted in the commission of the underlying controlled substance
offense." USSG § 2D1.8, comment. (n.1).
4                      UNITED STATES v. NUCKLES
Id. Having viewed the surveillance tape of Nuckles interacting with
the crack dealers on several occasions and making the crack sale to
the confidential informant, and having had the opportunity to gauge
the credibility of Nuckles’ testimony and that of the other witnesses,
the district court determined that Nuckles had willingly participated
in the underlying drug conspiracy. This factual finding was not
clearly erroneous. Given the district court’s factual finding, it did not
err in determining that § 2D1.8(a)(1) was the applicable guideline.

   We further find that Nuckles did not meet his burden of showing
that he had a minor or minimal role in the offense. See United States
v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999) (defendant has burden
of proof that mitigating role adjustment applies). Role adjustments are
determined on the basis of the defendant’s relevant conduct. United
States v. Fells, 920 F.2d 1179, 1183-84 (4th Cir. 1990). The "critical
inquiry is thus not just whether the defendant has done fewer ‘bad
acts’ than his codefendants, but whether the defendant’s conduct is
material or essential to committing the offense." United States v.
Pratt, 239 F.3d 640, 646 (4th Cir. 2001) (internal quotation omitted).
The district court found that Nuckles’ conduct was essential to the
furtherance of the underlying criminal activity. We conclude that it
was at least material. We may affirm a sentence enhancement on an
alternative ground if the record discloses conduct "that independently
and properly should result in an increase in the offense level by virtue
of the enhancement." United States v. Garnett, 243 F.3d 824, 830 (4th
Cir. 2001) (internal quotation and citation omitted). Consequently, we
conclude that the adjustment was not clearly erroneous.

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED